         Case 2:20-cv-02494-CDJ Document 2 Filed 05/29/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KAMINSKY DENTAL ASSOCIATES, PC          :
                                        :               CIVIL ACTION
                                        :
                                        :
            v.                          :
                                        :
                                        :
THE HARTFORD FINANCIAL SERVICES         :               NO.: 20-cv-02494
GROUP, INC.                             :

                                    ORDER

            AND NOW, this 29TH day of MAY 2020, in accordance with the court’s

procedure for random reassignment of cases, it is hereby,

            ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable Timothy J. Savage, to the calendar of the

Honorable C. Darnell Jones II.


                                            FOR THE COURT:


                                            JUAN R. SÁNCHEZ
                                            Chief Judge


                                            ATTEST:


                                            ________________________
                                            KATE BARKMAN
                                            Clerk of Court
